Beekman, P. J.
The justice below dismissed the complaint solely on the ground as stated by him “that the assignment as sworn to by witness shows collusion with assignee,” plaintiff’s assignor having testified that he expected to receive fromj the plaintiff the amount of any recovery that might be obtained in the action. This was error for which the judgment must be reversed. As between the assignor and the assignee there was a legal transfer of the cause of action, and this was sufficient to make the plaintiff the real party in interest for the purpose of maintaining the action. The question has been well settled by authority and requires no further discussion from us. Sheridan v. Mayor, 68 N. Y. 30, 32; Hecht v. Mothner, 4 Misc. Rep. 536; Curran v. Weiss; 6 id. 138, 139.
Judgment reversed, and a new trial ordered, with costs to the appellant to abide the event.
Gildersleeve and Giegeeich, J J., concur.
Judgment reversed and a new trial ordered, with costs to appellant to abide event.